Exhibit 10.1

JER INVESTORS TRUST INC.

NONQUALIFIED STOCK OPTION AND

INCENTIVE AWARD PLAN

Adopted on May 30, 2007



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

               PAGE

SECTION 1

   PURPOSE OF PLAN; DEFINITIONS    1    1.1    Purpose    1    1.2   
Definitions    1

SECTION 2

   ADMINISTRATION    5    2.1    Administration    5    2.2    Duties and Powers
of the Committee    5    2.3    Majority Rule    6    2.4    Compensation;
Professional Assistance; Good Faith Actions    6

SECTION 3

   STOCK SUBJECT TO PLAN    6    3.1    Number and Source of Shares    6    3.2
   Unrealized Awards    7    3.3    Adjustment of Awards    7

SECTION 4

   ELIGIBILITY    8

SECTION 5

   AWARDS    8    5.1    Stock Options    8    5.2    Stock Appreciation Rights
   9    5.3    Restricted Stock    9    5.4    Performance Awards    9    5.5   
Outperformance Awards    10    5.6    Automatic Non Officer Director Awards   
11    5.7    Other Awards    11    5.8    Prohibition on Re-Pricing    11

SECTION 6

   AWARD AGREEMENTS    12    6.1    Terms of Award Agreements    12    6.2   
Replacement, Substitution, and Reloading    13

SECTION 7

   [RESERVED]    13

SECTION 8

   AMENDMENT AND TERMINATION    13

SECTION 9

   UNFUNDED STATUS OF PLAN    13

SECTION 10

   GENERAL PROVISIONS    14    10.1    Securities Laws Compliance    14    10.2
   Certificate Legends    14    10.3    Transfer Restrictions    14    10.4   
Company Actions; No Right to Employment    14

 

i



--------------------------------------------------------------------------------

   10.5    Payment of Taxes    14 SECTION 11    EFFECTIVE DATE OF PLAN    15
SECTION 12    TERM OF PLAN    15

 

ii



--------------------------------------------------------------------------------

JER INVESTORS TRUST INC. NONQUALIFIED STOCK OPTION AND INCENTIVE AWARD PLAN

SECTION 1

PURPOSE OF PLAN; DEFINITIONS

1.1 Purpose. The purpose of the Plan is to reinforce the long-term commitment to
the Company’s success of those Non-Officer Directors, officers, directors,
employees, advisors, consultants, and other personnel who are or will be
responsible for such success; to facilitate the ownership of the Company’s stock
by such Persons, thereby reinforcing the identity of their interests with those
of the Company’s stockholders; to assist the Company in attracting and retaining
individuals with experience and ability and to benefit the Company’s
stockholders by encouraging high levels of performance by Persons whose
performance is a key element in achieving the Company’s continued success.

1.2 Definitions. For purposes of the Plan, the following terms shall be defined
as set forth below:

(a) “Affiliate” means (i) any Person directly or indirectly controlling,
controlled by or in common control with such other Person, (ii) any officer or
general partner of such other Person and (iii) any legal entity for which such
Person acts as an executive officer or general partner.

(b) “Award” or “Awards” means an award described in Section 5 hereof.

(c) “Award Agreement” means an agreement described in Section 6 hereof entered
into between the Company and a Participant, setting forth the terms, conditions
and any limitations applicable to the Award granted to the Participant.

(d) “Beneficial Owner” shall have the meaning set forth in Rule 13d-3 under the
Exchange Act.

(e) “Board” means the Board of Directors of the Company.

(f) “Change in Control” of the Company shall be deemed to have occurred if an
event set forth in any one of the following paragraphs (i)-(iii) shall have
occurred unless prior to the occurrence of such event, the Board determines that
such event shall not constitute a Change in Control:

 

  (i)

any Person, other than Joseph E. Robert, Jr. (or his estate, heirs, testamentary
trusts, executor, administrator, committee or other personal representative) or
any Affiliate of the Company or J.E. Robert Company, Inc.) is or becomes
Beneficial Owner, directly or indirectly, of securities of the Company
representing fifty percent

 

1



--------------------------------------------------------------------------------

 

(50%) or more of the combined voting power of the then outstanding securities of
the Company, excluding (A) any Person who becomes such a Beneficial Owner in
connection with a transaction described in clause (x) of paragraph (ii) below,
and (B) any Person who becomes such a Beneficial Owner through the issuance of
such securities with respect to purchases made directly from the Company; or

 

  (ii) consummation of a merger or consolidation of the Company with any other
corporation or the issuance of voting securities of the Company in connection
with a merger or consolidation of the Company (or any direct or indirect
subsidiary of the Company) pursuant to applicable stock exchange requirements,
other than (x) a merger or consolidation which would result in the voting
securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) fifty percent (50%) or more of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (y) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or becomes the Beneficial Owner,
directly or indirectly, of securities of the Company representing thirty percent
(30%) or more of the combined voting power of the then outstanding securities of
the Company; or

 

  (iii) the stockholders of the Company approve a plan of complete liquidation
or dissolution of the Company or an agreement for the sale or disposition by the
Company of all or substantially all of the assets of the Company; or

 

  (iv)

individuals who, as of the Effective Date, constitute the Board (the “Incumbent
Board”) cease for any reason to constitute at least a majority of such Board;
provided that any individual who becomes a director of the Company subsequent to
the Effective Date and whose election or nomination for election

 

2



--------------------------------------------------------------------------------

 

by the Company’s shareholders was approved by the vote of at least two-thirds of
the directors then comprising the Incumbent Board shall be deemed a member of
the Incumbent Board; and provided further, that any individual who was initially
elected as a director of the Company as a result of an actual or threatened
election contest, as such terms are used in Rule 14a-11 of Regulation 14A
promulgated under the Exchange Act, or any other actual or threatened
solicitation of proxies or consent by or on behalf of any Person other than the
Board shall not be deemed a member of the Incumbent Board.

(g) “Code” means the Internal Revenue Code of 1986, as amended from time to
time, or any successor statute thereto.

(h) “Commission” means Securities and Exchange Commission.

(i) “Committee” means any committee the Board may appoint to administer the
Plan. To the extent necessary and desirable, the Committee shall be composed
entirely of individuals who meet (1) the qualifications referred to in
Section 162(m) of the Code and Rule 16b-3 under the Exchange Act and (2) the New
York Stock Exchange’s requirements with respect to “independence”. If at any
time or to any extent the Board shall not administer the Plan, then the
functions of the Board specified in the Plan shall be exercised by the
Committee.

(j) “Company” means JER Investors Trust Inc., a Maryland corporation.

(k) “Disability” means, unless otherwise provided by the Committee in a
Participant’s Award Agreement, a disability which renders the Participant
incapable of performing all of his or her material duties for a period of at
least 180 consecutive or non-consecutive days during any twelve-month period.
Notwithstanding the foregoing, no circumstances or condition shall constitute a
Disability to the extent that, if it were, a 20% tax would be imposed under
Section 409A of the Code; provided that, in such a case, the event or condition
shall continue to constitute a Disability to the maximum extent possible (e.g.,
if applicable, in respect of vesting without an acceleration of distribution)
without causing the imposition of such 20% tax.

(l) “Effective Date” means the date provided pursuant to Section 11 hereof.

(m) “Exchange Act” means the Securities Exchange Act of 1934, as amended.

(n) “Fair Market Value” means, as of any given date, (i) the closing price of a
share of the Company’s Stock on the principal exchange on which shares of the
Company’s Stock are then trading, if any, on the trading day of the applicable
Stock grant; or (ii)

 

3



--------------------------------------------------------------------------------

if such Stock is not traded on an exchange but is quoted on NASDAQ or a
successor quotation system, (x) the last sales price (if the Stock is then
listed as a National Market Issue under the NASDAQ National Market System) or
(y) the mean between the closing representative bid and asked prices (in all
other cases) for the Stock on the trading day of the applicable Stock grant as
reported by NASDAQ or such successor quotation system; or (iii) if such Stock is
not publicly traded on an exchange and not quoted on NASDAQ or a successor
quotation system, the mean between the closing bid and asked prices for the
Stock, on the day of the applicable stock grant, as determined in good faith by
the Committee; or (D) if the Stock is not publicly traded, the fair market value
established by the Committee using any reasonable method and acting in good
faith.

(o) [Reserved]

(p) [Reserved]

(q) “Non-Officer Director” means a director of the Company who is not an officer
or employee of the Company.

(r) “Non-Officer Director Restricted Stock Award” shall have the meaning set
forth in Section 5.6 hereof.

(s) “144A Offering” means the offering, dated June 4, 2004, pursuant to Rule
144A of the Securities Act of 10,000,000 shares of Stock.

(t) “Participant” means any Non-Officer Director, the Manager, any employee of
the Manager who is performing services for the Company and any director,
officer, employee, consultant or advisor to the Company or to any parent,
affiliate or subsidiary of the Company, or any other Person selected by the
Committee, pursuant to the Committee’s authority in Section 2 hereof, to receive
Awards.

(u) “Person” means an individual, and, only to the extent allowed under Rule 701
of the Securities Act, a corporation, limited liability company, partnership,
trust, incorporated or unincorporated association, joint venture or other entity
of any kind.

(v) “Plan” means this JER Investors Trust Nonqualified Stock Option and
Incentive Award Plan.

(w) “Restricted Stock” means Stock as described in Section 5.3 hereof.

(x) “Securities Act” means the Securities Act of 1933, as amended.

(y) “Stock” means the common stock, par value $0.01 per share, of the Company.

(z) “Stock Appreciation Right” shall have the meaning set forth in Section 5.2
hereof.

 

4



--------------------------------------------------------------------------------

(aa) “Stock Option” means any option to purchase shares of Stock granted
pursuant to the Plan. The Stock Options granted hereunder are not intended to
qualify as “incentive stock options” within the meaning of Section 422 of the
Code.

(bb) “10% Stockholder” means an owner of Stock (as determined under
Section 424(d) of the Code) possessing more than 10% of the total combined
voting power of all classes of Stock of the Company or its parent of
subsidiaries.

(cc) “Termination of Service” means a Participant’s termination of employment or
other service, as applicable, with the Company and/or its Affiliates. Unless
otherwise provided in the Award Agreement, cessation of service as an officer,
employee, director or consultant, or other covered positions shall not be
treated as a Termination of Service if the Participant continues without
interruption to serve thereafter in another one (or more) of such other
capacities, and Termination of Service shall be deemed to have occurred when
service in the final covered capacity ceases.

SECTION 2

ADMINISTRATION

2.1 Administration. The Plan shall be administered in accordance with the
requirements of Section 162(m) of the Code (but only to the extent necessary and
desirable to maintain qualification of awards under the Plan under
Section 162(m) of the Code) and, to the extent applicable, Rule 16b-3 under the
Exchange Act, by the Board or, at the Board’s sole discretion, by the Committee,
which shall be appointed by the Board, and which shall serve at the pleasure of
the Board.

2.2 Duties and Powers of the Committee. The Committee shall have the power and
authority to grant Awards to Participants pursuant to the terms of the Plan,
and, in its discretion, to adopt, alter and repeal such administrative rules,
guidelines and practices governing the Plan as it shall from time to time deem
advisable; to interpret the terms and provisions of the Plan and any Award
issued under the Plan (and any agreements relating thereto); and to otherwise
supervise the administration of the Plan.

In particular, the Committee shall have the authority to determine, in a manner
consistent with the terms of the Plan:

(a) in addition to the Non-Officer Directors, those officers, employees,
directors, consultants or advisors, if any, who shall be Participants;

(b) subject to Section 3 hereof, the number of shares of Stock to be covered by
and the vesting schedule of each Stock Option granted hereunder;

(c) the terms and conditions of any Award granted hereunder, including the
waiver or modification of any such terms or conditions, consistent with the
provisions of the Plan (including, but not limited to, Section 8 hereof); and

 

5



--------------------------------------------------------------------------------

(d) the terms and conditions which shall govern all the Award Agreements,
including the waiver or modification of any such terms or conditions.

2.3 Majority Rule. The Committee shall act by a majority of its members in
attendance at a meeting at which a quorum is present or by a memorandum or other
written instrument signed by all members of the Committee.

2.4 Compensation; Professional Assistance; Good Faith Actions. Members of the
Committee may receive such compensation for their services as members as may be
determined by the Board. All expenses and liabilities that members of the
Committee or Board may incur in connection with the administration of this Plan
shall be borne by the Company. The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers or other
persons. The Committee, the Board, the Company and any officers and directors of
the Company shall be entitled to rely upon the advice, opinions or valuations of
any such persons. All actions taken and all interpretations and determinations
made by the Committee or Board in good faith shall be final and binding upon all
Participants, the Company and all other interested persons. No member of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to this Plan or any Award, and
all members of the Committee and Board shall be fully protected and indemnified
to the fullest extent permitted by law, by the Company, in respect of any such
action, determination or interpretation.

SECTION 3

STOCK SUBJECT TO PLAN

3.1 Number and Source of Shares. Unless the Plan is subsequently amended, the
maximum number of shares of Stock reserved and available for issuance at any
time under the Plan may not exceed the sum of (i) 106,250 shares of Stock, which
may be issued in the form of Restricted Stock Awards, (ii) 1,000,000 shares of
Stock, which may be issued pursuant to Section 5.5 hereof and (iii) 0.5% of the
number of shares of Stock outstanding at the Effective Date on a fully diluted
basis subject to adjustment as provided herein, and as increased on the first
day of each of the first five (5) fiscal years of the Company beginning after
the Effective Date by a number of shares of Stock equal to the lesser of
(x) 0.5% of the number of shares of Stock outstanding on the last day of the
immediately preceding fiscal year or (y) 500,000 shares of Stock; provided,
however, that, except in the case of the number of shares of Stock described in
subparagraph (ii) above, such amount shall be reduced by the number of shares of
Stock awarded under the JER Investors Trust Nonqualified Stock Option and
Incentive Award Plan (Manager Only). Except in the case of Awards made pursuant
to Section 5.5 hereof, the aggregate number of shares of Stock as to which
Awards may be granted to any Participant during any calendar year may not,
subject to adjustment as provided in this Section 3 exceed 50% of the shares of
Stock reserved for the purposes of the Plan. In the case of Awards made pursuant
to Section 5.5 hereof, the aggregate number of shares of Stock as to which
Awards may be granted to any Participant may not, subject to adjustment as
provided in this Section 3 exceed 50% of the shares of Stock reserved for the
purposes of Section 5.5. The Stock which may be issued pursuant to an Award
under the Plan may be treasury Stock, authorized but unissued Stock, or Stock
acquired, subsequently or in anticipation of the transaction, in the open market
to

 

6



--------------------------------------------------------------------------------

satisfy the requirements of the Plan. Awards may consist of any combination of
such Stock, or, at the election of the Company, cash. If any shares of Stock
subject to an Award are forfeited, cancelled, exchanged or surrendered or if an
Award otherwise terminates or expires with or without a distribution of shares
to the Participant, the shares of Stock with respect to such Award shall, to the
extent of any such forfeiture, cancellation, exchange, surrender, termination or
expiration, count against the maximum number of shares for which Awards may be
granted to the Participant under the preceding sentence.

3.2 Unrealized Awards. Subject to the limitations set forth in the last sentence
of Section 3.1 hereof, if any shares of Stock subject to an Award are forfeited,
cancelled, exchanged or surrendered or if an Award otherwise terminates or
expires with or without a distribution of shares to the Participant, the shares
of Stock with respect to such Award shall, to the extent of any such forfeiture,
cancellation, exchange, surrender, termination or expiration, again be available
for grants under the Plan. In addition, if any shares of Stock are tendered in
payment or satisfaction of the exercise price of any Award or the withholding
obligation with respect to any Award, such shares of Stock shall again be
available for grants under the Plan.

3.3 Adjustment of Awards. Upon the occurrence of any event which affects the
shares of Stock in such a way that an adjustment of outstanding Awards is
appropriate in order to prevent the dilution or enlargement of rights under the
Awards (including, without limitation, any extraordinary dividend or other
distribution (whether in cash or in kind), recapitalization, stock split,
reverse split, reorganization, merger, consolidation, spin-off, combination,
repurchase, or share exchange, or other similar corporate transaction or event),
the Committee shall make appropriate equitable adjustments, which may include,
without limitation, adjustments to any or all of the number and kind of shares
of Stock (or other securities) which may thereafter be issued in connection with
such outstanding Awards and adjustments to any exercise price specified in the
outstanding Awards and shall also make appropriate equitable adjustments to the
number and kind of shares of Stock (or other securities) authorized by or to be
granted under the Plan. Such other substitutions or adjustments shall be made
respecting Awards hereunder as may be determined by the Committee, in its sole
discretion. In connection with any event described in this paragraph, the
Committee may provide, in its discretion, for the cancellation of any
outstanding Award and payment in cash or other property in exchange therefor,
equal to the difference, if any, between the Fair Market Value of the Stock or
other property subject to the Award, and the exercise price, if any. Unless the
Committee determines otherwise, if (i) a Change in Control occurs; (ii) some or
all of the outstanding Awards are not cancelled pursuant to the preceding
sentence; and (iii) within the 24-month period following the Change in Control,
the Company (or, if applicable, its Affiliate) terminates the employment (or
service) of the holder of a then outstanding Award other than for “Cause” (which
term shall be defined in the Award Agreement) or the holder terminates his or
her employment (or service) for “Good Reason” (which term shall be defined in
the Award Agreement), such Award shall, immediately prior to such termination,
become fully vested and, to the extent applicable, exercisable.

 

7



--------------------------------------------------------------------------------

SECTION 4

ELIGIBILITY

Each employee of the Manager and its Affiliates who is performing services for
the Company and each Non-Officer Director, officer, director, employee,
consultant or advisor of the Company or any parent, affiliate or subsidiary of
the Company (who is a natural person) shall be eligible for Awards under the
Plan. Additional Participants under the Plan may be selected from time to time
by the Committee, in its sole discretion, and the Committee shall determine, in
its sole discretion, the number of shares covered by each Award.

SECTION 5

AWARDS

Awards may include, but are not limited to, those described in this Section 5.
The Committee may grant Awards singly or in combination with other Awards, as
the Committee may in its sole discretion determine. Subject to the other
provisions of this Plan, Awards may also be granted in combination or in
replacement of, or as alternatives to, grants or rights under this Plan and any
other employee (or director) benefit or compensation plan of the Company.

5.1 Stock Options. A Stock Option is a right to purchase a specified number of
shares of Stock, at a specified price during such specified time as the
Committee shall determine.

(a) A Stock Option may be exercised, in whole or in part, by giving written
notice of exercise to the Company, specifying the number of shares of Stock to
be purchased; provided, however, that subsequent to the grant of any Stock
Option, the Committee may, at any time before complete termination of such Stock
Option, accelerate, in its discretion, the time or times at which such Stock
Option may be exercised in whole or in part (without reducing the term of such
Stock Option). All Award Agreements shall provide for a minimum vesting period
of at least one (1) year (subject to such shorter vesting periods expressly set
forth herein (i.e. upon certain Changes in Control)).

(b) Each Option, to the extent that the applicable optionee has not had a
Termination of Service and the Option has not otherwise lapsed, expired,
terminated or been forfeited, shall first become exercisable according to the
terms and conditions set forth in the applicable Award Agreement. Unless
otherwise provided in the Award Agreement or herein, no Option (or portion
thereof) shall ever be exercisable if the optionee has a Termination of Service
before the time at which such Option (or portion thereof) would otherwise have
become exercisable, and any Option that would otherwise become exercisable after
such Termination of Service shall not become exercisable and shall be forfeited
upon such termination.

(c) [Reserved]

 

8



--------------------------------------------------------------------------------

(d) The Committee shall determine, in its sole discretion, the exercise price of
each Stock Option, which price shall be at least 100% of the Fair Market Value
of the share of Stock subject to such Stock Option on the date of grant.

(e) The exercise price of a Stock Option may be paid in cash or its equivalent,
by certified or bank check, by delivery of a promissory note or other instrument
acceptable to the Committee, as determined by the Committee. As determined by
the Committee, in its sole discretion, payment in whole or in part may also be
made (i) by means of any cashless exercise procedure approved by the Committee,
or (ii) in the form of unrestricted Stock already owned by the Participant which
has a Fair Market Value on the date of surrender equal to the aggregate option
price of the Stock as to which such Stock Option shall be exercised. No
fractional shares of Stock will be issued or accepted.

5.2 Stock Appreciation Rights. A Stock Appreciation Right is a right to receive,
upon surrender of the right, an amount payable in cash or shares of Stock or a
combination of the foregoing under such terms and conditions as the Committee
shall determine. The amount payable in cash or shares of Stock with respect to
each right shall be equal in value to a percentage (up to and including 100%) of
the amount by which the Fair Market Value per share of Stock on the exercise
date exceeds the Fair Market Value per share of Stock on the date of grant of
the Stock Appreciation Right. The applicable percentage shall be established by
the Committee. The Award Agreement may state whether the purchase amount payable
is to be paid wholly in cash, wholly in shares of Stock or in any combination of
the foregoing; if the Award Agreement does not so state the manner of payment,
the Committee shall determine such manner of payment at the time of payment. The
amount payable in shares of Stock, if any, is determined with reference to the
Fair Market Value per share of Stock on the date of exercise.

5.3 Restricted Stock. Restricted Stock is Stock that is issued to a Participant
and is subject to such terms, conditions and restrictions as the Committee deems
appropriate, which may include, but are not limited to, restrictions upon the
sale, assignment, transfer or other disposition of the Restricted Stock and the
requirement of forfeiture of the Restricted Stock upon termination of employment
or service under certain specified conditions. The Committee may provide for the
lapse of any such term or condition or waive any term or condition based on such
factors or criteria as the Committee may determine. Subject to the restrictions
stated in this Section 5.3 and in the applicable Award Agreement, the
Participant shall have, with respect to Awards of Restricted Stock, all of the
rights of a stockholder of the Company, including the right to vote the
Restricted Stock and the right to receive any cash or stock dividends on such
Stock. The Company may require that the stock certificates evidencing Restricted
Stock granted hereunder be held in the custody of the Company until the
restrictions thereon shall have lapsed, and that, as a condition of any award of
Restricted Stock, the Participant shall have delivered a stock power, endorsed
in blank, relating to the Stock covered by such award.

5.4 Performance Awards. Performance Awards may be granted under this Plan from
time to time based on such terms and conditions as the Committee deems
appropriate provided that such Awards shall not be inconsistent with the terms
and purposes of this Plan and may be designed to comply with Section 162(m) of
the Code. Performance Awards are Awards which are contingent upon the
performance of all or a portion of the Company and/or its subsidiaries and/or
which are contingent upon the individual performance of a Participant.

 

9



--------------------------------------------------------------------------------

Performance Awards may be in the form of performance units, performance shares
and such other forms of Performance Awards as the Committee shall determine. The
Committee shall determine the performance measurements and criteria for such
Performance Awards, which shall be based on one or more of the following:
earnings, cash flow, customer satisfaction, revenues, financial return ratios,
market performance, shareholder return and/or value, operating profits
(including EBITDA), net profits, earnings per share, profit returns and margins,
stock price, working capital, and changes between years or periods that are
determined with respect to any of the above-listed performance criteria. The
performance period may extend over one to five calendar years, and may overlap
one another. Performance criteria may be measured solely on a corporate,
subsidiary or business unit basis, or a combination thereof. Further,
performance criteria may reflect absolute entity performance or a relative
comparison of entity performance to the performance of a peer group of entities
or other external measure of the selected performance criteria. The formula for
any such award may include or exclude items to measure specific objectives, such
as losses from discontinued operations, extraordinary gains or losses, the
cumulative effect of accounting changes, acquisitions or divestitures, foreign
exchange impacts and any unusual, nonrecurring gain or loss, and will be based
on accounting rules and related Company accounting policies and practices in
effect on the date these awards are approved by the Committee. The Company may
require that the stock certificates evidencing Performance Awards granted
hereunder be held in the custody of the Company until the restrictions thereon
shall have lapsed, and that, as a condition of any award of Performance Awards,
the Participant shall have delivered a stock power, endorsed in blank, relating
to the Stock covered by such award.

5.5 Outperformance Awards.

(a) Outperformance Awards are Awards that are based on value created for
shareholders in excess of the Outperformance Hurdle (as defined below) over a
three (3) year performance period. The term “Outperformance Hurdle” shall mean a
rate of total return to shareholders (“TRS”) determined by the Committee in its
sole discretion, which shall not be less than 36% over the three (3) year
performance period on a simple non-cumulative basis.

(b) Outperformance Awards may be granted under this Section of the Plan to
designated members of the Company’s senior management team based on such terms
and conditions as the Committee deems appropriate provided that such Awards
shall not be inconsistent with the terms and purposes of this Section and may be
designed to comply with Section 162(m) of the Code.

(c) The aggregate value of the Outperformance Awards may not exceed the lesser
of: (i) an amount equal to 10% of the amount by which TRS exceeds the
Outperformance Hurdle or (ii) $30 million.

(d) Earned Outperformance Awards shall be paid in the form of Stock, which may
be subject to additional vesting requirements, as the Committee shall determine.
Subject to the restrictions stated in the applicable Award Agreement, the
Participant shall have, with respect to Awards of Stock (whether vested or
unvested), all of the rights of a stockholder of the Company, including the
right to vote the Stock and the right to receive any cash or stock dividends on
such Stock. The Company may require that the stock certificates evidencing

 

10



--------------------------------------------------------------------------------

Outperformance Awards granted hereunder be held in the custody of the Company
until the restrictions thereon shall have lapsed, and that, as a condition of
any award of Outperformance Awards, the Participant shall have delivered a stock
power, endorsed in blank, relating to the Stock covered by such award.

5.6 Automatic Non Officer Director Awards.

(a) Non Officer Director Restricted Stock Awards. On the first business day
after the first annual stockholders’ meeting of the Company in 2007, and on the
first business day after each such annual meeting of the Company thereafter
during the term of the Plan, each Person who is a Non Officer Director at the
time of such meeting shall be granted such amount of shares of Restricted Stock
or restricted stock units as determined by the Committee prior to the applicable
annual shareholders’ meeting (each restricted stock award or restricted stock
unit award, a “Non Officer Director Award”). A Non-Officer Director shall not
transfer or otherwise dispose of his Non Officer Director Award prior to the
lapsing of restrictions and unless he is a member of the Board as of such date
of lapse. One-half of the shares subject to each Non Officer Director Award
shall not be subject to a risk of forfeiture on the date of grant, and the other
one-half of the shares shall be subject to a risk of forfeiture for one year
from the date of grant. In addition, the Non Officer Director shall not be able
to sell, assign, transfer, pledge, hypothecate or otherwise dispose of any of
the shares subject to each Non Officer Director Award for one year from the date
of grant.

(b) [Reserved]

(c) Award Agreements. Each recipient of a Non Officer Director Award shall enter
into an Award Agreement with the Company, which agreement shall set forth, among
other things, the number of shares subject to, and the transfer restrictions of,
each Non Officer Director Award, which provisions shall not be inconsistent with
the terms of this Section 5.6 and Section 6.1 hereof. The Award Agreement with
respect to such Non Officer Director Award shall also set forth such other terms
and conditions with respect to the award as the Committee may determine.

5.7 Other Awards. The Committee may from time to time grant other Stock based
and non Stock based Awards under the Plan, including without limitation those
Awards pursuant to which shares of Stock are or may in the future be acquired,
Awards denominated in shares of Stock, securities convertible into shares of
Stock, restricted share units, performance units, phantom securities, dividend
equivalent rights, any other equity-based incentive award and cash. Other
Stock-based Awards may be granted as free-standing awards or in tandem with
other awards under the Plan. The Committee shall determine the terms and
conditions of such other Stock, Stock-based and non-Stock-based Awards provided
that such Awards shall not be inconsistent with the terms and purposes of this
Plan.

5.8 Prohibition on Re-Pricing. Notwithstanding anything to the contrary
contained herein, without the approval of a majority of the Company’s
shareholders (i) no Stock Option or Stock Appreciation Right issued hereunder
may be amended to reduce the exercise price thereof below the exercise price of
such Stock Option or Stock Appreciation Right on the date of grant and (ii) no
Stock Option or Stock Appreciation Right may be granted in exchange for the
cancellation or surrender of a Stock Option or Stock Appreciation Right having a
lower exercise price.

 

11



--------------------------------------------------------------------------------

SECTION 6

AWARD AGREEMENTS

Each Award under this Plan shall be evidenced by an Award Agreement setting
forth the number of shares of Stock or other securities, and such other terms
and conditions applicable to the Award (and not inconsistent with this Plan) as
are determined by the Committee.

6.1 Terms of Award Agreements. Award Agreements shall include the following
terms:

Term. The term of each Award (as determined by the Committee); provided that, no
Award shall be exercisable more than ten years after the date such Award is
granted;

Exercise Price. The exercise price per share of Stock purchasable under an Award
(as determined by the Committee in its sole discretion at the time of grant);
provided that, the exercise price shall not be less than the par value of the
shares of Stock; provided, further, that Awards intended to qualify as
“performance-based compensation” within the meaning of Section 162(m) of the
Code, shall not be less than 100% of the Fair Market Value of the share of Stock
on such date; provided further, with respect to Stock Options, the exercise
price shall not be less than 100% of Fair Market Value.

Exercisability. Provisions regarding the exercisability of Awards (which shall
be exercisable at such time or times and subject to such terms and conditions as
shall be determined by the Committee at or after grant);

Method of Exercise. Provisions describing the method of exercising Awards;

Termination of Employment or Service: Provisions describing the treatment of an
Award in the event of the retirement, disability, death or other termination of
a Participant’s employment or service with the Company, including but not
limited to, terms relating to the vesting, time for exercise, forfeiture and
cancellation of an Award in such circumstances;

Rights as Stockholder: A provision that a Participant shall have no rights as a
stockholder with respect to any securities covered by an Award until the date
the Participant becomes the holder of record. Except as provided in Sections 3.3
and 5.3 hereof, no adjustment shall be made for dividends or other rights,
unless the Award Agreement specifically requires such adjustment, in which case,
grants of dividend equivalents or similar rights shall not be considered to be a
grant of any other stockholder right;

Nontransferability. A provision that, except under the laws of descent and
distribution, as permitted by Rule 701 of the Securities Act, if applicable, or
as permitted by the

 

12



--------------------------------------------------------------------------------

Administrator in its sole discretion, the Participant shall not be permitted to
sell, transfer, pledge or assign any Award, and all Awards shall be exercisable,
during the Participant’s lifetime, only by the Participant; provided, however,
that the Participant shall be permitted to transfer one or more Stock Options to
a trust controlled by the Participant during the Participant’s lifetime for
estate planning purposes; and

Other Terms. Such other terms as are necessary and appropriate to effectuate an
Award to the Participant, including but not limited to, (1) vesting provisions,
(2) deferral elections, (3) any requirements for continued employment or service
with the Company, (4) any other restrictions or conditions (including
performance requirements) on the Award and the method by which restrictions or
conditions lapse, (5) effect on the Award of a Change in Control, (6) the right
of the Company and such other persons as the Committee shall designate
(“Designees”) to repurchase from a Participant, and such Participant’s permitted
transferees, all shares of Stock issued or issuable to such Participant in
connection with an Award in the event of such Participant’s termination of
employment or service, (7) rights of first refusal granted to the Company and
Designees, if any, (8) holdback and other registration right restrictions in the
event of a public registration of any equity securities of the Company and
(9) any other terms and conditions which the Committee shall deem necessary and
desirable.

6.2 Replacement, Substitution, and Reloading. Award Agreements may also include
provisions permitting the replacement or substitution of outstanding Awards or
securities held by the Participant in order to exercise or realize rights under
other Awards, or in exchange for the grant of new Awards under similar or
different terms, and for the grant of reload Stock Options upon exercise of
outstanding Stock Options.

SECTION 7

[RESERVED]

SECTION 8

AMENDMENT AND TERMINATION

The Board may at any time and from time-to-time alter, amend, suspend or
terminate the Plan in whole or in part; provided that, no amendment that
requires stockholder approval in order for the Plan to comply with a rule or
regulation deemed applicable by the Committee shall be effective unless the same
shall be approved by the requisite vote of the stockholders of the Company
entitled to vote thereon. Notwithstanding the foregoing, no amendment shall
affect adversely any of the rights of any Participant, without such
Participant’s consent, under any Award or Loan theretofore granted under the
Plan.

SECTION 9

UNFUNDED STATUS OF PLAN

The Plan is intended to constitute an “unfunded” plan for incentive
compensation. With respect to any payments not yet made to a Participant by the
Company, nothing contained herein shall give any such Participant any rights
that are greater than those of a general creditor of the Company.

 

13



--------------------------------------------------------------------------------

SECTION 10

GENERAL PROVISIONS

10.1 Securities Laws Compliance. Shares of Stock shall not be issued pursuant to
the exercise of any Award granted hereunder unless the exercise of such Award
and the issuance and delivery of such shares of Stock pursuant thereto shall
comply with all relevant provisions of law, including, without limitation, the
Securities Act, the Exchange Act and the requirements of any stock exchange upon
which the Stock may then be listed, and shall be further subject to the approval
of counsel for the Company with respect to such compliance. The Plan is a
compensatory benefit plan within the meaning of Rule 701 under the Securities
Act. The issuance of shares of Stock underlying Awards to natural Persons in
accordance with the Plan is intended to qualify for the exemption from
registration under the Securities Act provided by Rule 701. Nothing contained
herein shall be construed to prohibit the Company from relying on any other
exemption from registration to which it may be entitled under the Securities Act
in connection with the issuance of shares of Stock underlying Awards in
accordance with the Plan.

10.2 Certificate Legends. The Committee may require each person purchasing
shares pursuant to a Stock Option to represent to and agree with the Company in
writing that such person is acquiring the shares of Stock subject thereto
without a view to distribution thereof. The certificates for such Stock may
include any legend which the Committee deems appropriate to reflect any
restrictions on transfer.

10.3 Transfer Restrictions. All certificates for shares of Stock delivered under
the Plan shall be subject to such stock-transfer orders and other restrictions
as the Committee may deem advisable under the rules, regulations, and other
requirements of the Commission, any stock exchange upon which the Stock is then
listed, and any applicable federal or state securities law, and the Committee
may cause a legend or legends to be placed on any such certificates to make
appropriate reference to such restrictions.

10.4 Company Actions; No Right to Employment. Nothing contained in the Plan
shall prevent the Board from adopting other or additional compensation
arrangements, subject to stockholder approval if such approval is necessary and
desirable; and such arrangements may be either generally applicable or
applicable only in specific cases. The adoption of the Plan shall not confer
upon any employee, consultant or advisor of the Company any right to continued
employment or service with the Company, as the case may be, nor shall it
interfere in any way with the right of the Company to terminate the employment
or service of any of its employees, consultants or advisors at any time.

10.5 Payment of Taxes. Each Participant shall, no later than the date as of
which the value of an Award first becomes includible in the gross income of the
Participant for federal income tax purposes, pay to the Company, or make
arrangements satisfactory to the Committee regarding payment of, any federal,
state, or local taxes of any kind required by law to be withheld with respect to
the Award. The obligations of the Company under the Plan shall be

 

14



--------------------------------------------------------------------------------

conditional on the making of such payments or arrangements, and the Company
shall, to the extent permitted by law, have the right to deduct any such taxes
from any payment of any kind otherwise due to the Participant.

SECTION 11

EFFECTIVE DATE OF PLAN

The Board adopted the Plan on April 13, 2007, and the stockholders of the
Company approved the Plan on May 30, 2007. The Plan became effective on May 30,
2007 (the “Effective Date”).

SECTION 12

TERM OF PLAN

No Award shall be granted pursuant to the Plan on or after the tenth anniversary
of the Effective Date, but Awards theretofore granted may extend beyond that
date.

 

15